UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1008


DANIEL A. ROBERTS,

                Plaintiff - Appellant,

          v.

VIRGINIA BEACH COURT HOUSE; CITY OF VIRGINIA BEACH,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:15-cv-00510-RGD-RJK)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and      HARRIS,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel A. Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel    A.    Roberts       appeals        the   district       court’s     order

dismissing his action under 42 U.S.C. §§ 1983, 1985 (2012).                              On

appeal,    we    confine      our    review    to     the    issues      raised    in   the

Appellant’s brief.            See 4th Cir. R. 34(b).                  Because Roberts’

informal     brief      does        not   challenge         the      district      court’s

dispositive analysis, Roberts has forfeited appellate review of

the court’s order.            See Williams v. Giant Food Inc., 370 F.3d

423,   430   n.4      (4th    Cir.    2004).         Accordingly,        we    affirm   the

district     court’s         judgment.         We     deny        Roberts’     motion   to

reconsider.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court       and    argument   would        not    aid   the   decisional

process.

                                                                                  AFFIRMED




                                           2